PRATT, J.
We do not find any valid exceptions. Only a question of fact is involved, viz. the value of plaintiff’s services. The referee has large experience, and his findings are sustained by the evidence. The plaintiff was called into important unfinished litigations, to succeed very distinguished counsel, who had failed to satisfy the client, tinder such circumstances, it cannot be successfully contended that the matters were trivial, and not worthy of compensation. Judgment affirmed, with costs.